DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 6, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it sets forth a first axial-symmetric intraosseous component, or implant, and a second component, or abutment.  In both instances, the first terms (first axial-symmetric intraosseous component and a second component) are broad, and the second terms (implant and abutment) are narrower.  The broader terms encompass other elements not necessarily the implant or abutment.  When applicant refers in the dependent claim to either 
Therefore, the following claims are indefinite for this reason: claim 4, claim 6, in claim 10 (lines 3-4; configured to be connected on one side to said first intraosseous component when the claim set for a first axial-symmetric intraosseous component or implant in line 2), and in claim 11 (line 3; being made in said first axial-symmetric intraosseous component).  It is suggested to carry both terms throughout the claims, or to narrow the elements to either one the broad or narrow term.
Regarding claim 11, it is indefinite since it does not include a transitional phrase for the purpose of claim construction.  See MPEP 2111.03 and 2163 (II) (A) (1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarig (WO2017090037A1).
Regarding claim 1, Sarig teaches (Fig. 2, Fig. 3, Fig. 5B) a prosthetic device comprising: a first axial-symmetric intraosseous component (202), or implant, in which a first axial cavity (pg. 7, para. 4, line 2) is made, open toward the outside, partly threaded and provided with a conical wall (pg. 7, para. 4, line 6-7); a second component (300), or abutment configured to be connected on one side to said first intraosseous component (202) and to support, on the other side, a prosthetic dental component; an axial-symmetric intermediate 
Regarding claim 2, Sarig teaches (Fig. 2 and Fig. 5B) wherein said first axial cavity (pg. 7, para. 4, line 2) comprises a cylindrical zone, located internally with respect to the conical wall (pg. 7, para. 4, line 6-7) and in correspondence with which a coordinated cylindrical zone of the proximal part (110) of the intermediate connection component (100) is positioned.
Regarding claim 4, Sarig teaches (Fig. 2 and Fig. 5B) wherein said second component (300) is provided with an internal wall coupled with conicity to said conical part (152), and with a through cavity (322) in which a clamping screw (310) is inserted, screwed into said threaded part (154), in order to connect said second component (300) and said intermediate connection component (100) with respect to each other. 
Regarding claim 5, Sarig teaches (Fig. 2 and Fig. 5B) wherein the second axial cavity (150) is also provided with a connection part (156) interposed between the threaded part (154) and the conical part (152), and in that the connection part (156) has a polygonal cross section shape. 
Regarding claim 6, Sarig teaches (Fig. 3) wherein said first component (202) comprises a stem (lower region (202)) and a threading (216) that develops at least on one 
Regarding claim 7, Sarig teaches (Fig. 5B) wherein said collar (222) is provided with an end surface (top region of (222)) that is substantially flat and is disposed orthogonal to the longitudinal development of the first component (202), and in that an annular recess is made in the end surface (top region of (222)), located recessed in the thickness of the stem (lower region (202)). 
Regarding claim 8, Sarig teaches (Fig. 2 and Fig. 5B) wherein said intermediate part (120) is also provided with a central portion (126) with a surface configured to promote the regrowth of gum and bone tissue, and with a second portion (122) provided between said central portion (126) and said distal part (140) and having a shape rounded and flared toward said proximal part (110).
Regarding claim 9, Sarig teaches (Fig. 2) wherein at least said central portion (126) and said conical portion (116) have an osteoconductive layer at least partly on their more external surface.
Regarding claim 10, Sarig teaches (Fig. 2 and Fig. 5B) axial-symmetric intermediate connection component for a prosthetic dental device comprising a first axial-symmetric intraosseous component (202), or implant, and a second component (300), or abutment configured to be connected on one side to said first intraosseous component (202) and to support, on another side, a prosthetic dental component, said intermediate connection component comprising a distal part (140), with a second axial cavity (150) open toward the outside, a proximal part (110) provided externally with a threaded portion (114) able to be screwed, during use, to said first intraosseous component (202), and an intermediate part (120) located between said distal part (140) and said proximal part (110) and provided with at least a conical portion (116), converging toward said proximal part (110) and coupled with conicity in a first axial cavity (pg. 7, para. 4, line 2) of said first intraosseous component (202), wherein said 
Regarding claim 11, Sarig teaches (Fig. 2 and Fig. 5B) a combination of a first axial-symmetric intraosseous component (202), or implant, and an axial-symmetric intermediate connection component (100), a first axial cavity (pg. 7, para. 4, line 2) being made in said first axial-symmetric intermediate component (202), open toward the outside, partly threaded and provided with a conical wall (pg. 7, para. 4, line 6-7); and said intermediate connection portion (17) being provided with a distal part (140) with a second axial cavity (150) open toward the outside, a proximal part (110) provided externally with a threaded portion (114) that, during use, is screwed into said first axial cavity (pg. 7, para. 4, line 2), and an intermediate part (120) located between said distal part (140) and said proximal part (110) and coupled with conicity to said conical wall (pg. 7, para. 4, line 6-7), wherein said second axial cavity (150) of said intermediate connection component (100) is provided with a conical part (152) and a threaded part (154) more internal with respect to the conical part (152), with a diameter of the threading equal to that of said threaded portion (114), and in that said conical portion (116) of said intermediate part (120) has a conicity equal to the conicity of said conical part (152) of said axial cavity (22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sarig in view of Olsson et al. (U.S. Patent No. 20130295521 A1).
Regarding claim 3, Sarig discloses the claimed invention substantially as claimed in claim 1.  Sarig discloses a conical part D between the angles of 30-50 degrees.  Sarig is silent regarding the conical part that has an angle, which defines its conicity, comprised between about 10° and 25°.
In the same field of endeavor, Olsson et al. teaches (Fig. 1) the conical part (72) comprises between about 10° and 25° (pg. 10, paragraph [0120]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sarig to incorporate the teachings of Olsson et al. to provide the conical part that has an angle comprised between about 10° and 25° for the purpose of providing for a high degree of maximum capacity of torque transfer by providing a steep inclination or for providing for a low degree of maximum capacity of torque transfer by being provided with friction reducing measures (pg. 4, paragraph [0038])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.K.W./              Examiner, Art Unit 3772   

/Cris L. Rodriguez/              Supervisory Patent Examiner, Art Unit 3772